Title: [Diary entry: 11 January 1790]
From: Washington, George
To: 

Monday 11th. Sent my Instructions to the Commissioners (appointed to Negotiate a Treaty with the Creek Indians) with the report of their proceedings, to the Senate by the Secretary at War previous to their being laid before them and the other House in their Legislative Capacities. Also communicated to both Houses, transcripts of the adoption & ratification of the New Constitution by the State of No. Carolina with Copies of the Letter from His Excellency Saml. Johnson President of the Convention, enclosing the same. These were sent by my private Secretary Mr. Lear.